Citation Nr: 0730951	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss due to perforation of 
tympanic membrane.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1970 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In February 2006, the RO notified the veteran that, as 
requested, he was scheduled for a hearing before a member of 
the Board at the RO in April 2006.  In a March 2006 letter, 
the veteran cancelled his travel Board hearing and requested 
that his appeal continue with the evidence of record.


FINDINGS OF FACT

1.  Results of July 2003 and July 2005 VA audiometric 
examinations correspond to a Level III and Level V hearing, 
respectively, in the left ear.  The veteran is not service-
connected for the right ear.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

1. The criteria for an increased (compensable) rating for 
left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.85, 4.86 (a) Diagnostic Code 6100 
(2006).

2.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In this case, the veteran was not provided with notice 
regarding assignment of effective dates.  However, no 
prejudice can result to the veteran, because, as the Board is 
denying his claims, any questions as to this element are 
rendered moot.

In this case, the RO sent letters to the veteran in June 2003 
and January 2005 that informed the veteran what he needed to 
substantiate his claims for increased ratings. These letters 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and asked the veteran 
to send to VA any information in his possession pertaining to 
his claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information and authorization for VA to request such records 
not previously obtained.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claims on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran 
received notice of the criteria for an increased rating prior 
to the September 2003 decision on appeal.  Thus, the Board 
finds that a timing error has not occurred as to this 
element.  The Board notes, however, that the veteran was not 
given notice of the type of information and evidence was 
needed to assign an effective date in the event that the 
claims for increase are granted.  The veteran is not 
prejudice in the instant case as the claims for increase are 
being denied below.

With respect to VA's duty to assist the veteran, the Board 
points out that there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claims.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate the veteran's 
claims. The RO has obtained the veteran's VA medical records, 
and arranged for the veteran to undergo VA examinations in 
July 2003 and in July 2005; reports of those examinations are 
of record.  In addition, the veteran has submitted his own 
statements. Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that needs to be obtained.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation. Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages). 
Level I represents essentially normal acuity, with Level XI 
representing profound deafness. The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI. See 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).

In May 2003, the veteran filed a claim for an increased 
(compensable) rating for left ear hearing loss.  

The veteran underwent a VA audiology examination in July 
2003.  Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG






LEFT
65
50
75
95
71

The veteran's speech discrimination score on the Maryland CNC 
word list was 86 percent in the left ear.

A July 2005 VA audiology examination revealed that pure tone 
decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG






LEFT
70
60
85
105
80

The veteran's speech discrimination score on the Maryland CNC 
word list was 80 percent in the left ear.

"Percentage Evaluations for Hearing Impairment," is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is located at the point where the 
row and column intersect. If impaired hearing is service- 
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of § 
3.383 of this chapter.  38 C.F.R. § 4.85(e)(f).

The Board notes that the veteran meets the criteria for 
exceptional patterns of hearing under 38 C.F.R. § 4.86(a) in 
both the July 2003 and July 2005 VA examinations, as each 
examination reflects pure tone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
in excess of 55 decibels or more for the left ear.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluation in July 2003 
shows that upon intersecting the column in Table VI for 
average pure tone decibel loss falling between 66 and 73 with 
the line for percent of discrimination from 84 to 90, the 
resulting numeric designation for the left ear is level III.  
Level III hearing acuity for the left ear combined with level 
I hearing acuity for the right nonservice connected ear 
equates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluation in July 2005 
shows that upon intersecting the column in Table VI for 
average pure tone decibel loss falling between 74 and 81 with 
the line for percent of discrimination from 76 to 82, the 
resulting numeric designation for the left ear is level V.  
Level V hearing acuity for the left ear combined with level I 
hearing acuity for the right nonservice connected ear equates 
to a noncompensable evaluation. 38 C.F.R. § 4.85, Table VII.  

Application of 38 C.F.R. § 4.86 also fails to demonstrate 
that a compensable rating is warranted.  As the veteran would 
be assigned a level VII in the left ear and a Level I in the 
right ear which corresponds to a 0 percent rating.

Under the foregoing circumstances, there is no basis for 
assignment of a compensable rating.  This rating has not 
changed throughout the entire appeal period.  The Board is 
sympathetic to the veteran's assertion that his level of left 
ear hearing loss is more disabling and should be compensated 
accordingly.  However,  assignment of a specific disability 
evaluation for hearing loss is achieved by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Based on the foregoing, a compensable rating for left ear 
hearing loss is not warranted. In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim that doctrine is in applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski , 1 Vet. App. 
49, 55-57 (1991).

The veteran has also requested a higher rating for his 
service-connected tinnitus, currently rated as 10 percent 
disabling.  The RO denied the request because, under 
Diagnostic Code 6260, 10 percent is the maximum rating 
assignable for tinnitus.

Tinnitus is evaluated under Diagnostic Code 6260, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  

The Federal Circuit affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  As a consequence of that holding, the VA's 
longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral is a settled matter.

In view of the foregoing, the Board concludes that a rating 
in excess of 10 percent for the veteran's service- connected 
tinnitus must be denied.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased (compensable) disability rating 
for left ear hearing loss due to perforation of tympanic 
membrane is denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


